Examiner's Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to the application filed on 18 November 2019, the preliminary amendment filed on 6 January 2021, and the Information Disclosure Statement filed 12 May 2021.
Claims 1-20 are pending. Claims 1 and 11 are independent claims.

Drawings
The drawings filed on 11/18/19 and 1/6/21 have been accepted.

Information Disclosure Statement
The information disclosure statement filed 8/2/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided copy of reference C1, listed on the IDS, to the Office was not a clear, clean, readable copy, wherein the provided copy's text is too blurry, small, pixelated, missing ink and/or grainy for the Examiner to read and fully understand the reference. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claim 1 and 20. The closest/best prior art that would read upon the claims is the combination of Pennell et al and JotForm. In summary, Pennell discloses a UI comprising two portions that allows the user to edit a document/template content and logic. Pennell discloses a pop-up window comprising a number of fields associated with data. Each field is associated with a category. Each of the fields are stored on a central location. (database). Each of the field are tagged with a label. Furthermore, Pennell discloses an editing portion comprising document content and fields to be filled in. The data disclosed in the pop-up window is transferred from the window to the fields within the document. Each field in the document is linked to a corresponding field in the pop-up window. Thus, Pennell discloses merged fields. However, Pennell does not discloses all of the limitations. JotForm discloses the ability to create a conditional rule associated with a portion of a form (document). JotForm discloses displaying a “logic interface” that allows the user to define conditional logic with inputted data and associate the conditional logic with a conditional form field. Based on the condition being satisfied, the document results in additional form fields being shown that were not previously shown. However, when the claim limitations/claim invention was viewed as a whole, the cited art did not teach every limitation/invention, individually or in combination. Therefore, none of the cited prior arts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/D. F./
Examiner, Art Unit 2177


					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175